Deny and Opinion Filed August 7, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00968-CV
                                      No. 05-14-00969-CV
                                      No. 05-14-00970-CV
                                      No. 05-14-00971-CV
                                      No. 05-14-00972-CV

                           IN RE WILLIE OTIS HARRIS, Relator

               Original Proceeding from the 304th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause No. F91-45092; F91-45093; F91-45123; F91-70666; F91-70667

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion for new trial. The facts and issues are well known to the parties so we

do not recount them here. To demonstrate entitlement to a writ of mandamus in a criminal case, a

relator must establish that (1) the trial court failed to perform a purely ministerial duty, and (2)

relator has no other adequate legal remedy. State ex rel. Hill v. Court of Appeals for the Fifth

Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001). A trial court has no obligation to rule on a

motion for new trial because it is overruled by operation of law if the trial court fails to rule

within seventy-five days. TEX. R. APP. P. 21.8; In re Boykin, No. 09-12-00361-CR, 2012 WL

4033333, at *1 (Tex. App.—Beaumont Sept. 12, 2012, orig. proceeding); In re Bullock, No. 12-
11-00258-CR, 2011 WL 5420842, at *1 (Tex. App.—Tyler Nov. 9, 2011, orig. proceeding).

Accordingly, relator has not demonstrated that the trial court has failed to perform a ministerial

duty. We DENY the petition for writ of mandamus.




140968F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–